Exhibit 10.5

June 4, 2009

Randy W. Furr

[address]

Dear Randy,

We are pleased to extend to you this offer of employment to join Spansion, in
the position of EVP, CFO reporting to John Kispert, President & CEO. Your
initial biweekly salary will be $16,923.08 ($440,000.08 annualized). Spansion
has 26 biweekly pay periods per year.

You will be eligible to participate in Spansion’s Key Employee Incentive Plan on
a prorated basis with a current target bonus opportunity of 70% of your annual
base salary, with a maximum award of 100% of base salary, subject to Bankruptcy
court approval of the plan. The Pay for Performance Bonus plan that the company
expects to put in place after emergence from bankruptcy is expected to have a
similar bonus target and a 140% maximum award opportunity.

The company expects to have a pool of equity available for grants to employees
upon emergence from bankruptcy. You will be eligible to participate in the plan
at a level commiserate with your job title and responsibilities.

Change of Control Severance Benefits: The company is also offering you a Change
of Control agreement subject to Bankruptcy court approval. Under the Change of
Control agreement, if your employment with Spansion is terminated without Cause
(as defined below) or you terminate your employment with Spansion for Good
Reason (as defined below), in either case within the 12 month period following
the occurrence of a Change of Control (as defined below), then subject to you
executing and not revoking a general release of claims against Spansion within
60 days after your termination of employment, you will be paid 18 months of
salary if the Change of Control occurs within the first 24 months of your
employment and if your termination of employment occurs after the 24 month
anniversary of your commencement of employment you will be paid the lesser of
(a) 24 months of salary or (b) that number of months of salary to which
Spansion’s CEO and President is then entitled under his Change of Control
agreement. In addition you will be entitled to 100% accelerated vesting on any
Spansion equity awards you then hold. In addition, the company shall either pay
directly or reimburse you for the cost of continued health coverage for you and
your eligible dependents under federal COBRA or any state equivalent for a
period of time corresponding to the number of months of severance to which you
become entitled. Your cash payments under the Change of Control agreement will
be payable to you in a single lump sum.

    RWF     Initial



--------------------------------------------------------------------------------

Non-Change of Control Severance Benefits: In the event that your employment with
Spansion is terminated without Cause (as defined below) or you terminate your
employment with Spansion for Good Reason (as defined below), in either case more
than 6 months after you commence employment but either prior to a Change of
Control or more than 12 months after the occurrence of a Change of Control (as
defined below), then subject to you executing and not revoking a general release
of claims against Spansion within 60 days after your termination of employment,
you will be paid 12 months of salary if your termination occurs during the
period commencing on the 6 month anniversary of the commencement of your
employment with Spansion and ending on the 24 month anniversary of the
commencement of your employment with Spansion, and if your termination of
employment occurs after the 24 month anniversary of your commencement of
employment you will be paid 24 months of base salary. In addition, the company
shall either pay directly or reimburse you for the cost of continued health
coverage for you and your eligible dependents under federal COBRA or any state
equivalent for a period of time corresponding to the number of months of
severance to which you become entitled. Any cash severance payments will be
payable to you in a single lump sum.

Definitions: For purposes of this letter, the term “Cause” means: (1) theft,
dishonesty or falsification of any employment or company records that is not
trivial in nature; (2) malicious or reckless disclosure of the company’s
confidential or proprietary information; (3) commission of any illegal act or
any gross or willful misconduct, where a majority of the disinterested members
of the Board reasonably determines that such act or misconduct has (A) seriously
undermined the ability of the company’s Board or management to entrust you with
important matters or otherwise work effectively with you, (B) contributed to the
company’s loss of significant revenues or business opportunities, or
(C) significantly and detrimentally effected the business or reputation of the
company or any of its subsidiaries; and/or (4) the failure or refusal by you to
follow the reasonable and lawful directives of the Board, provided such failure
or refusal continues after your receipt of reasonable notice in writing of such
failure or refusal and an opportunity to correct the problem.

For purposes of this letter, the term “Change of Control” means the consummation
of any of the following transactions:

(1) the closing of a business combination (such as a merger or consolidation) of
the company with any other corporation or other type of business entity (such as
a limited liability company), other than a business combination consummated in
connection with the company’s emergence from bankruptcy or which would result in
the voting securities of the company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the company or
such controlling surviving entity outstanding immediately after such business
combination; or

 

2

RWF



--------------------------------------------------------------------------------

(2) the sale, lease, exchange or other transfer or disposition by the company of
all or substantially all (more than seventy percent (70%)) of the company’s
assets by value, other than in connection with the company’s liquidation or
dissolution as a result of its bankruptcy; or

(3) an acquisition of any voting securities of the company by any “person” (as
the term “person” is used for purposes of Section 13(d) or Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)) immediately after
which such person has “beneficial ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of fifty percent (50%) or more of the combined
voting power of the company’s then outstanding voting securities, other than any
such acquisition arising out of the company’s emergence from bankruptcy.

For purposes of this letter, the term “Good Reason” means your resignation from
employment with the company within sixty (60) days of one or more of the
following events which occurs without your consent and which remains uncured
thirty (30) days after your delivery to the company of written notice thereof:

 

  1) a material reduction in your authority, duties and responsibilities as
Chief Financial Officer;

 

  2) a reduction of 15% or more by the company in your base salary in effect
immediately prior to such reduction, except in connection with a reduction in
salary affecting all senior management employees of the company;

 

  3) the company’s material breach of any of its obligations under this letter;
and

 

  4) a relocation, without your consent, to a facility or location more than
fifty (50) miles from the company’s headquarters in Sunnyvale, CA.

Notwithstanding any provision to the contrary in this Agreement, no amount
deemed deferred compensation subject to Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) shall be payable to you hereunder unless
your termination of employment constitutes a “separation from service” with the
company within the meaning of Section 409A of the Code and the Department of
Treasury regulations and other guidance promulgated thereunder. In addition, if
you are deemed by the company at the time of your separation from service to be
a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the benefits to which you are
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of your
benefits shall not be provided to you prior to the earlier of (i) the expiration
of the six-month period measured from the date of the your “separation from
service” with the company (as such term is defined in the Treasury Regulations
issued under Section 409A of the Code) or (ii) the date of your death. Upon the
first business day following the expiration of the applicable Code
Section 409A(a)(2)(B)(i) period, all

 

3

RWF



--------------------------------------------------------------------------------

payments deferred pursuant to this Section 7(b) shall be paid in a lump sum to
you, and any remaining payments due under the Agreement shall be paid as
otherwise provided herein. Finally, to the extent that any reimbursements
payable pursuant to this Agreement are subject to the provisions of Section 409A
of the Code, any such reimbursements payable to you pursuant to this Agreement
shall be paid to you no later than December 31 of the year following the year in
which the expense was incurred, the amount of expenses reimbursed in one year
shall not affect the amount eligible for reimbursement in any subsequent year,
and your right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.

During your employment, Spansion will make available to you a comprehensive
benefits program including medical, dental, life and disability coverage. You
are also eligible to participate in the 401(k) retirement savings plan.

This offer will remain open until June 12, 2009, and is contingent upon meeting
the conditions listed below. Please take caution to protect your current
employment until ALL of these conditions have been met.

If you are not a U.S. Citizen or Permanent Resident of the U.S., federal BXA
export license regulations may require that Spansion obtain an export license
for you. If you are subject to these regulations, your employment at Spansion is
contingent on Spansion successfully obtaining an export license for you.

In accordance with the requirements of the Immigration Reform and Control Act of
1986, you will be required to provide Spansion with documents to verify your
identity and your legal right to work in the United States. You must present
this documentation on your first day of employment. Enclosed is a list of
documents you may present for this verification.

If this offer is agreeable to you, please accept it by initialing each page and
signing your name below. Return the original offer letter, the signed Spansion
Employee Proprietary Information Agreement, the Self-ID Form (Disabilities AAP),
the Veterans Self -ID Form and the completed Personal Data Form to us. An
envelope is enclosed for your convenience. If we have not yet negotiated a start
date, please call me immediately to discuss this.

We look forward to having you as a member of our team and feel our association
will be mutually rewarding. The dedication, creative drive and loyalty of our
employees have enabled us to impact the world through our technological advances
in the microelectronics field. We are confident that you possess these qualities
and that your contributions to Spansion will be significant.

 

4

RWF



--------------------------------------------------------------------------------

If you have any questions, please feel free to contact me.

Sincerely,

/s/ Lisa Guadagna

Lisa Guadagna

Vice President – Human Resources

408-616-1174

I am pleased to accept Spansion’s offer of employment as outlined above and in
the enclosed attachment(s).

 

/s/ Randy W. Furr Signature 5 June 2009 Date Signed

 

5